 WARTON DRILLING CO.357Warton Drilling Co., Inc. and InternationalUnion of Operating Engineers,AFL-CIO,Local 826,Petitioner.Case 16-RC-4339.May 4,1967DECISION AND CERTIFICATION OF RESULTSOF ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNPursuant to a Stipulation for Certification uponConsent Election executed on July 19, 1966, anelection by secret ballot was conducted in the above-entitledmatter on August 9, 1966, under thedirection and supervision of the Regional DirectorforRegion 16,among the employees in thestipulated unit. At the conclusion of the balloting,the parties were furnished with a tally of ballots,which showed that, of approximately 41 eligiblevoters, 32 cast valid ballots, of which 12 were for,and 20 against, the Petitioner, and 5 werechallenged.The challenged ballotswere notsufficient in number to affect the results of theelection.Thereafter,onAugust 16, 1966, thePetitionerfiledtimelyobjectionstoconductaffecting the results of the election.On October 14, 1966, the Regional Director forRegion 16 issued an order directing that a hearing beheld for the purpose of receiving evidence to resolvethe issues raised with respect to the objections. Itwas further ordered that the Hearing Officerdesignated to conduct the hearing prepare and causeto be served on the parties a report containingresolutions of the credibility of witnesses, findings offact, and recommendations to the Board as to thedisposition of said issues.Pursuant to the Regional Director's order, ahearing was held at Odessa, Texas, on November 10and11,1966,beforeHearingOfficerReginald H. Alleyne, Jr. All parties participated andwere given full opportunity to be heard, to examineand cross-examine witnesses, and to introduceevidence bearing on the issues.On December 13, 1966, the hearing officer issuedand served upon the parties his report on objections,with findings and recommendations, in which herecommended that the Petitioner's two objections betreated as a single objection and be sustained, and,accordingly, that a second election be directed. TheEmployer filed timely exceptions to the hearingofficer's report and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer isengaged incommerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.We find, in accord with the stipulation of theparties, that the followingunit isappropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All employees of the Employer working out of theEmployer'sOdessa,Texas,facility,includingemployees working on rigs in the following Texascounties:Yoakum,Terry,Dawson,Andrews,Loving,Winkler, Ector, Midland, Reeves, Ward,Crane, Upton, Reagan, Glasscock, Pecos, Gaines,Crockett, Terrell, and Martin; and Lea County, NewMexico, and including truckdrivers and helpers atthe Employer's Odessa, Texas, facility, excludingoffice clerical employees, drillers, shop foremen,truck foremen, guards, and supervisors as defined inthe Act.5.The Board has reviewed the hearing officer'srulingsmade at the hearing and finds that noprejudicial error was committed. The Board hasconsidered the objections, the hearing officer'sreport, the Employer's exceptions thereto, and theentire record in this case, and makes the followingfinding:The Petitioner's objections relate to speechesmadebytheEmployer'spresident,Jesse Lee Warton,toassembledgroupsofemployees 2 days prior to the election conductedherein. The hearing officer found that Warton saidthat if he entered intoa unioncontractwhichobligated him to pay wages higher than those paid bysome of the other drilling contractors, it would bedifficult for him to bid successfully on jobs, and thatin the event of higher costs resulting from a unionvictory, some oil wells would not be drilled. Thehearing officer concluded that these statements, inthe context of Warton's additional statement that hewould try to remain in business, clearly implied toemployees that the advent of the Union would posea threat to their job security. We disagree.In our view, the Employer in the foregoingremarks did not threaten the employees' jobsecurity. IThe Employer's statements, rather, setforth its economic and competitive position in theindustry,and presented this information in anoncoercive manner.' Hence they were within thepermissible limits of campaign propaganda.'The hearing officer also found that the foregoing remarks2SeeFreemanManufacturing Company,148NLRB 577,restrained and coerced employees in violation of Section 8(a)(1) of581-582. In view of our determination herein, we find ittheActThis finding is inappropriate in a representationunnecessary to consider or pass upon the Employer's preliminaryproceeding, in any event, for the reasons stated herein, we wouldmotion to dismiss the Union's objections.not find that these remarks violated the Act.164 NLRB No. 51 358DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn view of the foregoing,we shall overrule theCERTIFICATION OF RESULTS OF ELECTIONPetitioner'sobjections to conduct affecting theresults of the election.' As the Petitioner has failedto receive a majority of the valid votes cast, we shallcertify the results of the election.3We also adopt the hearing officer's conclusion that theevidence is insufficient to establish that prior to the election theEmployer'spresident,Jesse Lee Warton,promisedtheemployees a wage increase if they rejected the UnionItishereby certifiedthatamajority of thevalid votes has not been cast for International Unionof Operating Engineers,AFL-CIO,Local 826, andthat said labor organization is not the exclusiverepresentative of the employees in the unit foundappropriate,within the meaning of Section 9(a) ofthe NationalLaborRelationsAct, asamended.